Howe, C. J.
In each of the above entitled causes, the same questions
are presented for decision, in the same manner and by the same appellant, as those which were considered and decided by this court, at its present term, in Rochester, etc., R. W. Co. v. Jewell, ante, p. 332. In each of such causes, therefore, we must hold upon the authority of the case cited and for the reasons given in our opinion therein, that no error was committed by the circuit court which would authorize the reversal of its judgment.
In each of the above entitled causes the judgment below is affirmed, with costs.